PER CURIAM.
The State properly concedes the trial court committed error by imposing sentence upon appellant without first conducting a sentencing hearing, as appellant requested. See Fla. R.Crim. P. 3.720(b); State v. Scott, 439 So.2d 219, 221 (Fla.1983). We REVERSE appellant’s sentence and REMAND for the trial court to conduct a sentencing hearing, during which appellant shall be “entitled to show legal cause why sentence should not be pronounced and to submit evidence relevant to the sentence.” Id.
KAHN, WEBSTER and ROBERTS, JJ., Concur.